Exhibit 10.3
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of the 1st day of August, 2012 by and among SEFE, INC., a Nevada corporation
(the “Company”), and RIVERBEND LLC (“Holder”).
 
W I T N E S S E T H:
 
WHEREAS, the Holder is the owner of twelve thousand five hundred (12,500)
warrants, (“Warrants”) each to purchase one share of common stock of the
Company, par value $.001 per share (‘Common Stock”); and
 
WHEREAS, the Company and the Holder desire to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:
 
1.  Registration Rights.
 
1.1  Definitions.  As used herein:
 
(a)  The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing with the Securities and Exchange
Commission (the “SEC”) a registration statement pursuant to the Securities Act
of 1933, as amended (the “Act”), and the declaration or order of effectiveness
of such registration statement.
 
(b)  For the purposes hereof the term “Registerable Securities” means the Common
Stock issued or issuable upon exercise of the Warrants together with shares of
Common Stock issued or issuable upon exercise of the Warrants as a result of a
stock split, stock dividend, recapitalization or combination, which have not
been sold to the public.
 
(c)  The term “Holder” means Riverbend LLC.
 
1.2  Incidental Registration.
 
(a)  If the Company at any time proposes to register any of its securities under
the Act, whether of its own accord or at the demand of any holder of such
securities pursuant to an agreement with respect to the registration thereof
(provided such agreement does not prohibit third parties from including
additional securities in such registration), and if the form of registration
statement proposed to be used may be used for the registration of Registerable
Securities, the Company will give notice to Holder not less than 10 days nor
more than 30 days prior to the filing of such registration statement of its
intention to proceed with the proposed registration (the “Incidental
Registration”), and, upon written request of the Holder made within ten (10)
days after the receipt of any such notice (which request will specify the
Registerable Securities intended to be disposed of by the Holder and state the
intended method of disposition thereof), the Company will use its best efforts
to cause all Registerable Securities of Holder as to which registration has been
requested to be registered under the Act, provided that if such registration is
in connection with an underwritten public offering, Holder’s Registerable
Securities to be included in such registration shall be offered upon the same
terms and conditions as apply to any other securities included in such
registration.  Notwithstanding anything contained in this Section 1.2 to the
contrary, the Company shall have no obligation to cause Registerable Securities
to be registered with respect to any Registerable Securities which shall be
eligible for resale without limitation under Rule 144 of the Securities Act.
 
 
-1-

--------------------------------------------------------------------------------

 
 
(b)  If an Incidental Registration is a primary registration on behalf of the
Company and is in connection with an underwritten public offering, and if the
managing underwriters advise the Company in writing that in their opinion the
amount of securities requested to be included in such registration (whether by
the Company, the Holder, or other holders of the Company’s securities pursuant
to any other rights granted by the Company to demand inclusion of any such
securities in such registration) exceeds the amount of such securities which can
be successfully sold in such offering, the Company will include in such
registration the amount of securities requested to be included which in the
opinion of such underwriters can be sold, in the following order (A) first, all
of the securities the Company proposes to sell, and (B) second, any other
securities requested to be included in such registration, pro rata among the
holders thereof on the basis of the amount of such securities then owned by such
holders.
 
(c)  If an Incidental Registration is a secondary registration on behalf of
holders of securities of the Company and is in connection with an underwritten
public offering, and if the managing underwriters advise the Company in writing
that in their opinion the amount of securities requested to be included in such
registration (whether by such holders, by the Holder, or by holders of the
Company’s securities pursuant to any other rights granted by the Company to
demand inclusion of securities in such registration) exceeds the amount of such
securities which can be sold in such offering, the Company will include in, such
registration the amount of securities requested to be included which in the
opinion of such underwriters can be sold, in the following order (A) first, all
of the securities requested to be included by holders demanding or requesting
such registration, and (B) second, any other securities requested to be included
in such registration, pro rata among the holders thereof on the basis of the
amount of such securities then owned by such holders.
 
1.3  Registration Procedures.  The Company will advise the Holder in writing as
to the effective date of the registration and as to the completion thereof.  At
its expense the Company will:
 
(a)  keep the registration effective for a period of days or until the Holder
has completed the distribution described in the registration statement relating
thereto, whichever first occurs; and
 
(b)  furnish such number of prospectuses and any other documents incident
thereto as the Holder from time to time may reasonably request.
 
1.4  Indemnification.  To the extent permitted by law, the Company will
indemnify the Holder against all claims, losses, expenses, damages and
liabilities (or actions in respect thereto) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular or other document (including any related
registration statement, notification or the like) incident to any such
registration, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances in which they were made, or
any violation by the Company of any rule or regulation promulgated under the Act
or any state securities law applicable to the Company in connection with any
such registration, and will reimburse the Holder for any reasonable legal and
any other expenses incurred in connection with investigating, defending or
settling any such claim, loss, damage, liability or action, provided that the
indemnity contained in this Section shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability or action if such
settlement is effected without the consent of the Company (which consent will
not be reasonably withheld) and provided further that the Company will not be
liable in any such case to the extent that any such claim, loss, damage or
liability arises out of or is based on any untrue statement or omission based
upon written information furnished to the Company by the Holder relating to
Holder.
 
1.5  Information by Holder.  The Holder shall promptly furnish to the Company in
writing such information regarding the Holder as the Company may request in
writing and as shall be required in connection with any registration referred to
herein.
 
 
-2-

--------------------------------------------------------------------------------

 
 
1.6  Rule 144 Reporting.  With a view to making available to Holder the benefits
of certain rules and regulations of the SEC which may permit the sale of the
Registerable Securities to the public without registration, the Company agrees
at all times during the period commencing on the date hereof and ending upon the
termination of the registration rights of Holder pursuant to Section 1.8, to:
 
(a)  make and keep public information available, as those terms are understood
and defined in SEC Rule 144
 
(b)  use its best efforts to file with the SEC in a timely manner all reports
and other documents required of the Company under the Securities Exchange Act of
1934, as amended; and
 
(c)  so long as Holder owns any Registerable Securities, to furnish to each
Holder forthwith upon Holder’s request a written statement by the Company as to
its compliance with the reporting requirements of said Rule 144, a copy of the
most recent annual or quarterly report of the Company, and such other reports
and documents so filed by the Company as each Holder may reasonably request in
availing itself of any rule or regulation of the SEC allowing Holder to sell any
such securities without registration.
 
1.7  “Market Standoff” Agreement.  Holder agrees that, if requested by the
Company and an underwriter of Securities (or other securities) of the Company,
not to sell or otherwise transfer or dispose of any Securities (or other
securities) of the Company held by Holder during a period of up to 120 days as
agreed to between the Company and the underwriters following the effective date
of a registration statement of the Company filed under the Act covering the
offer and sale of common stock or other securities of the Company.  The Company
may impose stock transfer restrictions with respect to the Registerable
Securities until the end of said 120-day period, provided that:
 
(a)  such agreement shall only apply to the first registration statement of the
Company including Securities (or other securities) to be sold on its behalf to
the public in an underwritten offering; and
 
(b)  all officers and directors of the Company enter into similar agreements.
 
Such agreement shall be confirmed in writing in the form satisfactory to the
Company and such underwriter.  The Company may impose stop-transfer instructions
with respect to the Securities (or other securities) subject to the foregoing
restriction until the end of said lock-up period.
 
1.8  Termination of Registration Rights.  The registration rights granted
pursuant to this Section 1 shall terminate as to each Holder at such time as all
Registerable Securities of the Holder can, in the opinion of counsel to the
Company (which opinion shall be concurred in by counsel to the Holders), be sold
within a given three-month period pursuant to Rule 144 or other applicable
exemption.
 
1.9  Delay of Registration.  No Holder shall have any right to take any action
to restrain, enjoin or otherwise delay any registration as the result of any
controversy that may arise with respect to the interpretation or implementation
of this Section 1.
 
1.10  Legend Requirement.  Each stock certificate representing the Registerable
Securities shall bear a legend in, or substantially in, the following form and
any other legend required by any applicable state securities or Blue Sky laws:
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be sold, pledged or otherwise
transferred without an effective registration under said Act or unless the
Company shall have received an opinion satisfactory to the Company of counsel
satisfactory to the Company than an exemption from registration under such Act
is then available.
 
 
-3-

--------------------------------------------------------------------------------

 
 
1.11  Prospectus Requirements.  Holder hereby covenants with the Company that he
will promptly advise the Company of any changes in the information concerning
Holder contained in a registration statement filed hereunder and that Holder
will not make any sale of Registerable Securities pursuant to any registration
statement without complying with the prospectus delivery requirements of the
1933 Act.  Holder acknowledges that occasionally there may be times when the
Company must temporarily suspend the use of the prospectus forming a part of any
such registration statement until such time as an amendment to such registration
statement has been filed by the Company and declared effective by the SEC, the
relevant prospectus supplemented by the Company or until such time as the
Company has filed an appropriate report with the SEC pursuant to the 1934
Act.  During any period in which sales are suspended and upon notice of such
suspension from the Company, Holder agrees not to sell any such Registerable
Securities pursuant to any such prospectus.  Holder covenants that he will not
sell Registerable Securities pursuant to any such prospectus during the period
commencing at the time at which the Company gives Holder notice of the
suspension of the use of said prospectus and ending at the time the Company
gives notice that Holder may thereafter effect sales pursuant to said
prospectus.
 
2.  Miscellaneous.
 
2.1  Assignment.  This Agreement shall inure to the benefit of any subsequent
transferee or assignee of the Securities covered by this Agreement.
 
2.2  Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, representations, warranties, statements, promises and
understandings, whether oral or written, with respect to the subject matter
hereof.
 
2.3  Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
Nevada.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
SEFE, INC.
 
By: /s/ Donald C. Johnson
Donald C. Johnston
Chief Executive Officer